Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 9th, 2019 and February 8th, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-5, 7, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a total volume (LV) of the conductive liquid and the non-conductive liquid and a cross-sectional area (A) of a contact interface at which the second plate contacts the conductive liquid satisfy Equation 1 below: [Equation 1] 3LV ≤ A ≤ 15LV” in claim 1, line 9. It is indefinite as no units is specified regarding the volume and cross-sectional area. For examination purposes, the limitation “wherein a total volume (LV) of the conductive liquid and the non-conductive liquid and a cross-sectional area (A) of a contact interface at which the second plate contacts the conductive liquid satisfy Equation 1 below: [Equation 1] 3LV ≤ A ≤ 15LV” is interpreted as having arbitrary units. 
Claim 7 recites the limitation “wherein a total volume (LV) of the conductive liquid and the non-conductive liquid and a cross-sectional area (A) of a contact interface at which the 
 Claims 2-5 and 11-20 inherit the indefiniteness of the claim from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    603
    423
    media_image1.png
    Greyscale

Claims 1-7, 9-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashime (US 2012/0261474).
Regarding claim 1, Kawashime discloses a liquid lens (Figs. 1 and 2A, 3, 30) forming one optical system together with a solid lens (2), the liquid lens comprising: 
a first plate (examiner labeled Fig. 2A) comprising a cavity formed therein to accommodate a conductive liquid (31) and a non-conductive liquid (32) therein (as shown in Fig. 2A); 
a first electrode (34A) disposed on the first plate (examiner labeled Fig. 2A); 
a second electrode (34B) disposed under the first plate (as shown in Fig. 2A); 
a second plate disposed on the first electrode (examiner labeled Fig. 2A); and 
a third plate disposed under the second electrode (examiner labeled Fig. 2A),
wherein a total volume (LV) of the conductive liquid and the non-conductive liquid (Fig. 2A, 31 and 32 have a total volume) and a cross-sectional area (A) of a contact interface at which the second plate contacts the conductive liquid (Fig. 2A, 31 contacts the second plate to form a cross-sectional area) satisfy Equation 1 below: [Equation 1] 3LV ≤ A ≤ 15LV (Fig. 2A, units for A and V are arbitrary, thus examiner considers the condition satisfied unless a proper unit is chosen, see 35 USC 112 rejections above). 
Regarding claim 2, Kawashime further discloses wherein, when a temperature increases, a diopter of the liquid lens changes in a direction opposite a direction in which a diopter of the solid lens changes (Fig. 19, [0068], “compensation table relating to the periphery temperature of the liquid lens … optimal focus adjustment”, examiner interprets compensate to correspond to the diopter of the liquid lens to increase).
Regarding claim 3, Kawashime further discloses wherein a cross-sectional area (A) is an area calculated when the second plate is flat (examiner labeled Fig. 2A, second plate is flat).
Regarding claim 4, Kawashime further discloses wherein the diopter of the solid lens decreases with an increase in temperature (as shown in Fig. 17, an increase in temperature leads to an increase in deviation of focus which corresponds to the inverse of diopter), and wherein the diopter of the liquid lens increases with an increase in temperature (Fig. 19, [0068], “compensation table relating to the periphery temperature of the liquid lens … optimal focus adjustment”, examiner interprets compensate to correspond to the diopter of the liquid lens to increase).
Regarding claim 5, Kawashime further discloses wherein variation in diopter of an entire lens, comprising the liquid lens and the solid lens, is no more than 1 diopter within a temperature range of 25 degrees Celsius to 60 degrees Celsius (Fig. 17, utilizing the equation shown, the difference in deviation of focus between 60 degrees Celsius and 25 degrees Celsius is 0.77).
Regarding claim 6, Kawashime discloses a lens assembly (Figs. 1 and 2A), comprising: 
a solid lens (2); and 
a liquid lens (3, 30) forming one optical system together with the solid lens (as shown in Fig. 1), the liquid lens having a configuration in which an interface between a conductive liquid (31) and a non-conductive liquid (32) is controlled (as shown in Fig. 2A), 
wherein the liquid lens comprises: 
a first plate (examiner labeled Fig. 2A) comprising a cavity formed therein to accommodate the conductive liquid (31) and the non-conductive liquid (32) therein (as shown in Fig. 2A); 
a first electrode (34A) disposed on the first plate (examiner labeled Fig. 2A); 
a second electrode (34B) disposed under the first plate (as shown in Fig. 2A); 
a second plate disposed on the first electrode (examiner labeled Fig. 2A); and 
a third plate disposed under the second electrode (examiner labeled Fig. 2A),
wherein a diopter of the solid lens decreases with an increase in temperature (as shown in Fig. 17, an increase in temperature leads to an increase in deviation of focus which corresponds to the inverse of diopter), and 
wherein a diopter of the liquid lens increases with an increase in temperature (Fig. 19, [0068], “compensation table relating to the periphery temperature of the liquid lens … optimal focus adjustment”, examiner interprets compensate to correspond to the diopter of the liquid lens to increase).
Regarding claim 7, Kawashime further discloses wherein a total volume (LV) of the conductive liquid and the non-conductive liquid and a cross-sectional area (A) of a contact interface at which the second plate contacts the conductive liquid satisfy Equation 1 below: [Equation 1] 3LV ≤ A ≤ 15LV (Fig. 2A, units for A and V are arbitrary, thus examiner considers the condition satisfied unless a proper unit is chosen, see 35 USC 112 rejections above). 
Regarding claim 9, Kawashime further discloses wherein variation in diopter of an entire lens, comprising the liquid lens and the solid lens, is no more than 1 diopter within a temperature range of 25 degrees Celsius to 60 degrees Celsius (Fig. 17, utilizing the equation shown, the difference in deviation of focus between 60 degrees Celsius and 25 degrees Celsius is 0.77).
	Regarding claim 10, Kawashime further discloses a camera module (10), comprising: the lens assembly (11); and a control circuit configured to control an interface between the conductive liquid and the non-conductive liquid (200). 
Regarding claim 11, Kawashime further discloses wherein the cross-sectional area A of the contact interface is a cross-sectional area of a lower surface of the second plate that contacts the conductive liquid (examiner labeled Fig. 2A, conductive liquid 31 contacts bottom surface of second plate to form a cross-sectional area).
Regarding claim 12, Kawashime further discloses wherein the cross-sectional area A of the contact interface is a cross-sectional area of an upper surface of the conductive liquid that contacts the second plate (examiner labeled Fig. 2A, upper surface of conductive liquid 31 contacts bottom surface of second plate to form a cross-sectional area). 
Regarding claim 17, Kawashime further discloses wherein the total volume (LV) is determined using a predetermined crystal constant and a predetermined cross-sectional area A, in order to satisfy the Equation 1 (product by process claim limitation which does not differentiate the claimed structure from the prior art (MPEP 2113)).
Regarding claim 18, Kawashime further discloses wherein the cross-sectional area A is determined using a predetermined crystal constant and a predetermined total volume (LV), in order to satisfy the Equation 1 (product by process claim limitation which does not differentiate the claimed structure from the prior art (MPEP 2113)).
Regarding claim 19, Kawashime further discloses wherein, with an increase in temperature, an amount of decreasing a diopter of the solid lens is the same as an amount of increasing a diopter of the liquid lens (Fig. 19, [0068], “compensation table relating to the periphery temperature of the liquid lens … optimal focus adjustment”, examiner interprets compensate to correspond to the diopter of the liquid lens to increase an equivalent amount as the decrease in diopter of the solid lens).
Regarding claim 20, Kawashime further discloses wherein the cross-sectional area A of the contact interface is a cross-sectional area of a lower surface of the second plate that contacts the conductive liquid or a cross-sectional area of an upper surface of the conductive liquid that contacts the second plate (examiner labeled Fig. 2A, upper surface of conductive liquid 31 contacts bottom surface of second plate to form a cross-sectional area). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashime (US 2012/0261474). 
Regarding claim 8, Kawashime discloses as is set forth in claim 6 rejection but does not specifically disclose wherein, within a temperature range of 25 degrees Celsius to 60 degrees Celsius, an absolute value of variation in the diopter of the liquid lens is greater than an absolute value of variation in the diopter of the solid lens. 
However the relative variation in values depend on the relative diopters of the liquid lens and the solid lens. And it is known the relative diopters are “result-effective variables” because they confers the imaging effects such as the size of the image. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have within a temperature range of 25 degrees Celsius to 60 degrees Celsius, an absolute value of variation in the diopter of the liquid lens is greater than an absolute value of variation in the diopter of the solid lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05. 
One would be motivated to have the liquid lens of Kawashime with the wherein, within a temperature range of 25 degrees Celsius to 60 degrees Celsius, an absolute value of variation in the diopter of the liquid lens is greater than an absolute value of variation in the diopter of the solid lens for the purposes of having a desired imaging effect such as a desired image size.
Regarding claim 13, Kawashime discloses as is set forth in claim 1 rejection but does not specifically disclose wherein, in case that a change in a diopter of the solid lens depending on a change in temperature is -0.01 diopters per degree and that the cross-sectional area A is determined to be 12.6 mm2, if the liquid volume LV is determined so as to have a relationship of A = 15LV, a change in a diopter of the liquid lens depending on a change in temperature is 0.01 diopters per degree. 
However, A/LV is “a result-effective variable” because it confers (e.g., the volume of the liquids). And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have A = 15LV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would be motivated to have the liquid lens of Kawashime with the wherein, in case that a change in a diopter of the solid lens depending on a change in temperature is -0.01 diopters per degree and that the cross-sectional area A is determined to be 12.6 mm2, if the liquid volume LV is determined so as to have a relationship of A = 15LV, a change in a diopter of the liquid lens depending on a change in temperature is 0.01 diopters per degree for the purpose of having a liquid lens that can perform under varying temperature conditions. 
Regarding claim 15, Kawashime discloses as is set forth in claim 1 rejection but does not specifically disclose wherein, in case that a change in a diopter of the solid lens depending on a change in temperature is -0.33 diopters per degree and that the cross-sectional area A is determined to be 12.6 mm2, if the liquid volume LV is determined so as to have a relationship of A = 3LV, a change in a diopter of the liquid lens depending on a change in temperature is 0.33 diopters per degree.
However, A/LV is “a result-effective variable” because it confers (e.g., the volume of the liquids). And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have A = 3LV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05
One would be motivated to have the liquid lens of Kawashime with the wherein, in case that a change in a diopter of the solid lens depending on a change in temperature is -0.33 diopters per degree and that the cross-sectional area A is determined to be 12.6 mm2, if the liquid volume LV is determined so as to have a relationship of A = 3LV, a change in a diopter of the liquid lens depending on a change in temperature is 0.33 diopters per degree for the purpose of having a liquid lens that can perform under varying temperature conditions.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashime (US 2012/0261474) in view of Craen (US 2009/0190232).
Regarding claim 14, Kawashime teaches all the limitations as is stated in claim 13 rejection but does not specifically disclose wherein the solid lens includes plastic lenses. 
However Craen, in the same field of endeavor, teaches wherein a solid lens includes plastic lenses ([0037], “fixed lenses … made from … plastic”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens assembly of Kawashime with the wherein the solid lens includes plastic lenses as taught by Craen for the purpose of improving the optical qualities of the fixed lens in the lens assembly. 
Regarding claim 16, Kawashime teaches all the limitations as is stated in claim 15 rejection but does not specifically disclose wherein the solid lens includes a glass lens. 
However Craen, in the same field of endeavor, teaches wherein the solid lens includes a glass lens ([0037], “fixed lenses … made from … glass”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens assembly of Kawashime with the wherein the solid lens includes a glass lens as taught by Craen for the purpose of improving the optical qualities of the fixed lens in the lens assembly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872